Citation Nr: 0716955	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  05-08 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for bilateral hearing loss.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 







INTRODUCTION

The veteran had active service from July 1966 to August 1969.  

This matter comes before the Board of Veterans' Appeals from 
an August 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In that decision, the RO 
denied entitlement to a disability rating in excess of 10 
percent for bilateral hearing loss.  


FINDINGS OF FACT

1. A February 2003 VA audiological test showed that the 
average pure tone threshold in the right ear was 51 decibels, 
with 88 percent speech discrimination ability (level II), and 
the average pure tone threshold in the left ear was 69 
decibels with 68 percent speech discrimination ability (level 
VI).  

2.  A July 2004 VA audiological test showed that the average 
pure tone threshold in the right ear was 58 decibels, with 
evidence of exceptional patterns of hearing impairment (level 
V), and the average pure tone threshold in the left ear was 
70 decibels with 80 percent speech discrimination ability 
(level IV).  


CONCLUSION OF LAW

1. The criteria for a disability rating in excess of 10 
percent for bilateral hearing loss have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code 6100 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the 10 percent disability rating 
assigned for his hearing loss does not accurately reflect the 
severity of his disability.  Evaluations of defective hearing 
range from noncompensable to 100 percent disabling based on 
organic impairment of hearing acuity as measured by the 
results of speech discrimination tests together with the 
average hearing threshold level measured by pure tone 
audiometric tests in the frequencies of 1000, 2000, 3000, and 
4000 cycles per second (hertz).  To evaluate the degree of 
disability from bilateral service-connected defective 
hearing, the schedule establishes 11 auditory hearing acuity 
levels designated from Level I for essentially normal hearing 
acuity through Level XI for profound deafness. 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2006).  

The veteran underwent a VA audiology examination in February 
2003.  The examination revealed the following pure tone 
decibel thresholds: 




HERTZ



500
1000
2000
3000
4000
RIGHT
  20
25
60
60
60
LEFT
25
35
70
85
85

The average pure tone threshold in the right ear was 51 
decibels, and the average in the left ear was 69.  Speech 
audiometric testing revealed speech recognition ability of 88 
percent in the right ear and 68 percent in the left ear.

A 10 percent rating is assigned for bilateral hearing loss 
where the pure tone threshold average in one ear is 51 
decibels with 88 percent speech recognition ability (Level 
II) and, in the other ear; the pure tone threshold average is 
69 percent, with 68 percent speech recognition ability (Level 
VI).  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).  The 
exceptional patterns of hearing impairment described in 
38 C.F.R. § 4.86 have not been demonstrated.  



The veteran underwent a VA audiology examination in July 
2004.  The examination revealed the following pure tone 
decibel thresholds: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
70
65
65
LEFT
30
35
75
90
80

The average pure tone threshold in the right ear was 58 
decibels, and the average in the left ear was 70.  Speech 
audiometric testing revealed speech recognition ability of 96 
percent in the right ear and 80 percent in the left ear.

A pure tone threshold average of 70 decibels with 80 percent 
speech recognition ability warrants a Level IV numeric 
designation of hearing impairment.  See 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2006).  Since the puretone threshold in 
the right ear is 30 decibels at 1000 hertz and 70 decibels at 
2000 hertz; the exceptional patterns of hearing impairment 
described in 38 C.F.R. § 4.86(b) have been demonstrated. 
Pursuant to 38 C.F.R. § 4.85, Table VIa, a pure tone 
threshold average of 58 decibels warrants a Level IV numeric 
designation. That numeric designation is then elevated to the 
next higher Roman numeral, Level V.  The rating criteria for 
a disability rating in excess of 10 percent for bilateral 
hearing loss are not met where the pure tone threshold 
average in one ear is 70 decibels, with 80 percent speech 
recognition ability (Level IV) and, in the other ear; the 
pure tone threshold average is 58 decibels with evidence of 
exceptional patterns of hearing impairment (Level V).  

The veteran disputes the adequacy of his VA audiometric 
examinations, as they were performed in a controlled testing 
environment without exposure to background noise.  The 
veteran contends that his examination results do not reflect 
the effect his hearing loss has upon the ordinary conditions 
of his life.  38 C.F.R. § 4.85(a) mandates the use of the 
controlled speech discrimination test and puretone audiometry 
test to evaluate hearing impairment.  Pertinent case law 
provides that the assignment of disability ratings for 
hearing impairment is to be derived by the mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
In light of the medical evidence presented, the current 
manifestations of the veteran's bilateral hearing loss do not 
meet the criteria for a disability rating greater than 10 
percent.  

Extraschedular Rating

The Board does not have the authority to assign, in the first 
instance, a higher rating on an extraschedular basis under 
38 C.F.R. § 3.321(b)(1), and given the circumstances of this 
case, there is no basis to refer this matter to the 
designated VA officials for consideration of an 
extraschedular rating.  Extraschedular ratings are limited to 
cases in which there is an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, such 
as to render impractical the application of the regular 
schedular rating standards.

There is no evidence that the veteran's service connected 
disability has resulted in frequent hospitalizations during 
the time period relevant to his June 2004 claim for an 
increased disability rating.  He has not submitted evidence 
of marked interference with employment.  In the absence of 
evidence documenting exceptional or unusual circumstances, 
the veteran's service-connected bilateral hearing loss 
disability alone does not place him in a position different 
from other veterans with a 10 percent rating.  

Duty to Notify and Assist

Duty to Notify: Regarding VA's duty to inform the veteran of 
the evidence needed to substantiate his claim, the RO 
notified him of the information and evidence needed to 
establish entitlement to an increased disability rating in 
correspondence dated June 2004 by informing him of the 
evidence he was required to submit, including any evidence in 
his possession, and the evidence that the RO would obtain on 
his behalf.  This notice was provided prior to adjudication 
of the claim in August 2004.  Because an increased rating has 
been denied, any question as to the appropriate effective 
date is moot, and there can be no failure-to-notify prejudice 
to the veteran.  See Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 2006).  

Duty to Assist: Regarding the duty to assist the veteran in 
obtaining evidence in support of his claim, the RO obtained 
his service and VA medical records, and provided the veteran 
VA medical examinations in February 2003and July 2004.  The 
veteran has not indicated the existence of any other evidence 
that is relevant to this appeal.  The Board concludes that 
all relevant data has been obtained for determining the 
merits of this claim and that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating this claim. 


ORDER

Entitlement to a disability rating in excess of 10 percent 
for bilateral hearing loss is denied.   




____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


